Exhibit 10.2

 

January 13, 2009

 

Via Hand Delivery

 

[Senior Executive Officer Name and Address]

 

Dear [Senior Executive Officer],

 

MainSource Financial Group, Inc. (the “Company”) anticipates entering into a
Securities Purchase Agreement (the “Investment Agreement”), with the United
States Department of Treasury (the “Treasury”) that provides for the Company’s
participation in the Treasury’s TARP Capital Purchase Program (the “CPP”).  If
the Company does not participate or ceases at any time to participate in the
CPP, this letter shall be of no further force and effect.

 

For the Company to participate in the CPP and as a condition to the closing of
the investment contemplated by the Investment Agreement, the Company is required
to establish specified standards for incentive compensation to its senior
executive officers and to make changes to its compensation arrangements.  To
comply with these requirements, and in consideration of the benefits that you
will receive as a result of the Company’s participation in the CPP, you agree as
follows:

 

1.                                       No Golden Parachute Payments.  The
Company is prohibiting any Golden Parachute Payment to you during any “CPP
Covered Period.”  A “CPP Covered Period” is any period during which (A) you are
a Senior Executive Officer and (B) the Treasury holds an equity or debt position
acquired from the Company in the CPP.

 

2.                                       Recovery of Bonus and Incentive
Compensation.  Any bonus and incentive compensation paid to you during a CPP
Covered Period is subject to recovery or “clawback” by the Company if the
payments were based on materially inaccurate financial statements or any other
materially inaccurate performance metric criteria.

 

3.                                       Compensation Program Amendments.  Each
of the Company’s compensation, bonus, incentive, deferred compensation and other
benefit plans, arrangements and agreements (including golden parachute,
severance, change in control and employment agreements) (collectively, “Benefit
Plans”) with respect to you is hereby amended to the extent necessary to give
effect to Provisions 1 and 2 above.  For reference, certain affected Benefit
Plans are set forth in Appendix A to this letter.

 

--------------------------------------------------------------------------------


 

The Company is also required to review its Benefit Plans to ensure that they do
not encourage Senior Executive Officers to take unnecessary and excessive risks
that threaten the value of the Company.  To the extent any such review requires
revisions to any Benefit Plan with respect to you, you and the Company agree to
negotiate such changes promptly and in good faith so as to not encourage
unnecessary and excessive risks.

 

The letter shall be interpreted in light of the following definitions:

 

a.               “Senior Executive Officer” means the Company’s “senior
executive officers” as defined in subsection 111(b)(3) of the EESA.

 

b.              “Golden Parachute Payment” is used with same meaning as in
Section 111(b)(2)(C) of EESA.

 

c.               “EESA” means the Emergency Economic Stabilization Act of 2008
as implemented by guidance or regulation issued by the Department of the
Treasury and as published in the Federal Register on October 20, 2008.

 

d.              The term “Closing Date” means the date the transaction between
the Company and the Treasury closes.

 

e.               The term “Company” includes any entities treated as a single
employer with the Company under 31 C.F.R. § 30.1(b) (as in effect on the Closing
Date).  You are also delivering a Waiver pursuant to the Investment Agreement,
and, as between the Company and you, the term “employer” in that waiver will be
deemed to mean the Company as used in this letter.

 

f.                 The term “CPP Covered Period” shall be limited by, and
interpreted in a manner consistent with, 31 C.F.R. § 30.10 (as in effect on the
Closing Date).

 

Provisions 1 and 2 of this letter are intended to, and will be interpreted,
administered and construed to comply with Section 111 of the EESA (and, to the
maximum extent consistent with the preceding, to permit operation of the Benefit
Plans in accordance with their terms before giving effect to this letter).  To
the extent not subject to federal law, this letter will be governed by and
construed in accordance with the laws of the State of Indiana.  This letter may
be executed in two or more counterparts, each of which will be deemed to be an
original. A signature transmitted by facsimile will be deemed an original
signature.

 

* * * * * * * * * * * *

 

2

--------------------------------------------------------------------------------


 

The Company’s Board of Directors appreciates the concessions you are making and
looks forward to your continued leadership during these financially turbulent
times.

 

 

 

Yours sincerely,

 

 

 

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

 

By:

 

 

 

Robert E. Hoptry, Chairman of the Board

 

 

Intending to be legally bound, I agree with and accept the foregoing terms on
the date set forth below.

 

 

 

 

[Senior Executive Officer]

 

 

 

 

 

 

 

Date

 

 

3

--------------------------------------------------------------------------------


 

APPENDIX A
BENEFIT PLANS

 

1.               Performance-Based Incentive Bonus Plan

 

2.               2003 MainSource Financial Group, Inc. Stock Option Plan

 

3.               MainSource Financial Group, Inc. 2007 Stock Incentive Plan

 

4.               [Senior Executive Officer] Change in Control Agreement

 

4

--------------------------------------------------------------------------------